Citation Nr: 0115532	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel




INTRODUCTION

The veteran had active service from February 1989 to May 
1998.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which established a rating 
of 10 percent disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's migraine headaches are manifested by a 
constant dull headache and fatigue, but are not productive of 
characteristic prostrating attacks occurring on an average 
once a month over the past several months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of a 10 percent 
evaluation for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991, as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000)); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the veteran's service 
medical records have been obtained and there is no indication 
that there are any relevant treatment records which have not 
been obtained.  In addition, the RO afforded the veteran a VA 
examination.  Lastly, the veteran was sent a letter by the RO 
dated March 2001 that informed him that his case was reviewed 
and determined to meet the requirements of the Veterans 
Claims Assistance Act of 2000.  Therefore, the Board 
concludes that the VA has met its statutory duty to assist.

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for migraine headaches.  As such, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet.App. 119, 
125-126 (1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.

A brief review of the history is as follows.  In May 1998, 
the veteran filed a claim for service connection for migraine 
headaches.  In an October 1998 rating decision, the veteran 
was awarded service connection for migraine headaches, and a 
10 percent disability rating was assigned from May 1998.  
That decision was based on evidence that included the 
veteran's service medical records, as well as a VA 
examination.  The veteran initiated an appeal for an 
increased rating on the basis that his symptoms are more 
consistent with the requirements of a 30 or 50 percent 
disabling evaluation.

The veteran's migraine headaches are currently rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, as 10 percent 
disabling.  Pursuant to Diagnostic Code 8100, the next higher 
30 percent rating is assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating is assigned for headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

Turning to the evidence of record, the veteran was afforded a 
VA examination in August 1998.  The veteran indicated that he 
began to suffer from migraine headaches in April 1995.  He 
was referred to a VA Clinic in Albuquerque, New Mexico, and 
after a complete workup, they were unable to find a cause for 
his migraine headaches.  The veteran had no history of trauma 
to the head or to the neck.  While assigned to an Air Force 
Nuclear Unit, he tried various types of medications to treat 
the migraines without any success.  He recently complained of 
a constant dull headache and on occasions he had an aura 
which showed that his headache was going to increase in 
severity.  The veteran reported that he was unemployed, but 
that he could use computers.  A physical examination showed 
the veteran to be of good health.  A CT scan of the head 
showed a normal appearance with and without contrast 
enhancement.  The veteran was diagnosed with a history of 
migraine headaches, etiology undetermined.

Contained in the file was an April 1999 statement from one of 
the veteran's squad commanders which stated that the veteran 
had been given permission to self-medicate due to migraine 
headaches while in service.  When the migraines became so 
painful that he had to self-medicate himself, the veteran was 
removed from the Personnel Reliability Program and prohibited 
from carrying a weapon, which was necessary in support of his 
primary duties as a security forces member.

The veteran submitted a statement in May 1999 in which he 
explained that while in service, he was given permission to 
self-medicate.  The veteran contended that he did not want to 
be discharged from the military, but his commander had no 
choice but to do so because the veteran was unable to perform 
his job on a daily basis due to the headaches.  The veteran 
claimed that he still experienced migraine headaches once or 
twice every two to three weeks, and is forced to obtain 
stronger medication from his friends instead of the going to 
the VA clinic.  This was due to the fact that the nearest VA 
clinic was a far distance from his home.  

Also submitted was a December 1999 statement from one of the 
members of the veteran's squadron, who knew the veteran and 
knew that he suffered from severe migraine headaches during 
the time they worked together.  The service comrade seemed to 
be of the impression that the veteran had at least one 
headache a day and severe headaches every week or two, which 
would cause him to be ineffective at work.  

Applying the pertinent criteria to the facts of this case, 
the Board finds that the veteran's migraine headaches are 
appropriately rated at 10 percent under Diagnostic Code 8100.  
There is no evidence that the veteran currently suffers from 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  
Indeed, the veteran's statements indicate that his headaches 
are not "prostrating" in nature.  He has related that while 
in service, apparently his last employment, he was able to 
work unless his headaches were so severe that he required 
medication, which according to his commander, removed him 
from the Personnel Reliability Program and thus his ability 
to carry a weapon and perform his required duties.  More 
recently the veteran related at the time of his VA 
examination that although he was presently unemployed, he 
would be able to utilize a computer.  

Simply put, while the veteran, by his own report, experiences 
headaches on a regular basis, there is simply no evidence 
that that his headaches are prostrating in nature or 
productive of impairment of his earning capacity beyond that 
contemplated by the currently assigned 10 percent evaluation.  
Accordingly, the Board concludes that the criteria for a 
higher evaluation have not been met.  

The Board has considered whether any other alternative 
Diagnostic Code might result in an evaluation in excess of 10 
percent, but there appears to be no other Diagnostic Code 
available to evaluate the veteran's disability under 
38 C.F.R. § 4.124a.  In reaching the determination that an 
evaluation in excess of 10 percent is not warranted, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
as amended.  However, there is not such a state of equipoise 
of the positive evidence with the negative evidence to 
otherwise permit a favorable determination.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no assertion or showing by the veteran 
that his migraine headaches have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for migraine headaches is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


 

